Citation Nr: 1015782	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  04-35 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for fungal onycholysis.

2.  Entitlement to an increased initial evaluation for 
residuals of prostate cancer, status post radical 
prostatectomy, rated as noncompensable prior to July 31, 
2006, and as 20 percent disabling as of that date.  

3.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

4.  Entitlement to service connection for fibrous tumors of 
the right breast.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESSES AT HEARING ON APPEAL

Appellant and I.C.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to 
November 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the claims for service 
connection; granted service connection for residuals of 
prostate cancer, status post radical prostatectomy, with a 
100 percent evaluation effective January 28, 2003 and a 
noncompensable evaluation from April 1, 2003; and granted 
service connection for erectile dysfunction with a 
noncompensable evaluation effective January 28, 2003.  

In June 2005, the Veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the hearing is of record.  The Board 
subsequently remanded the claims for increased ratings and 
the claim for service connection for fungal onycholysis for 
additional development and to address due process concerns.  

In a June 2008 rating decision, the Appeals Management Center 
(AMC) granted a 20 percent evaluation for residuals of 
prostate cancer, status post radical prostatectomy, effective 
July 31, 2006.  Despite the increased rating granted by the 
AMC, the Veteran's appeal remains before the Board.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement (NOD) as to a decision assigning a 
particular rating, a subsequent decision assigning a higher 
rating, but less than the maximum available benefit, does not 
abrogate the pending appeal).

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2009), are met.

As an initial matter, the Board previously remanded the 
Veteran's claim for service connection for fungal onycholysis 
and his claims for increased ratings in order for the RO/AMC 
to make arrangements to obtain treatment records from several 
private medical providers.  More specifically, the Board 
requested the RO/AMC to obtain complete records from the 
Lahey Clinic Foundation and Dr. Milky, dated from 1975 to 
September 1984 and pertaining to the Veteran's complaints 
involving fungal onycholysis, and from Dr. Vincent Laudone, 
dated since October 2004 and pertaining to the Veteran's 
complaints involving residuals of prostate cancer and 
erectile dysfunction.  

Review of the claims folder reveals that several letters were 
sent to the Veteran from the AMC requesting his authorization 
and consent for the release of those records.  These letters, 
dated July 31, 2006, January 18, 2007, and March 24, 2007, 
were sent to a post office box in Suffield, Connecticut, 
whereas other letters sent by the AMC in relation to other 
development during the same time frame were sent to an 
address in Granby, Connecticut.  Although the July 2006 
letter does not appear to have been returned to the AMC, the 
notice associated with the Board's July 2006 remand, as well 
as a copy of the remand, was sent to the same address and 
those documents were returned.  The March 2007 letter was 
returned.  

A March 2010 letter from the Veteran's representative 
indicates that the Veteran has a new address and is currently 
living in Atkinson, New Hampshire.  In light of the 
foregoing, and taking into consideration that it remains 
unclear whether the AMC's prior attempts to obtain the 
Veteran's consent for the release of private records were 
ever received by the Veteran, the Board finds that 
fundamental fairness to the Veteran warrants an attempt to 
obtain the necessary authorization by sending a letter to his 
most recent address of record.  This is especially important 
in light of the fact that the Board cannot determine at what 
address the Veteran was residing at the time the AMC sent the 
July 2006, January 2007, and March 2007 letters, or whether 
the address on file matched that used by the AMC.  

Review of records in a temporary claims folder reveals that 
the Veteran was admitted to the Northampton VA Medical Center 
(VAMC) in Massachusetts for treatment related to a 
psychiatric disability in July 2005.  The discharge summary 
indicates that the Veteran had an initial primary care 
appointment at the Springfield VA outpatient clinic (OPC) on 
August 19, 2005, though it is unclear for what disability he 
was receiving treatment.  Review of the claims folder and 
temporary claims folder does not reveal that any records from 
the Springfield OPC have been obtained.  The Board notes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered to be in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As such, the Board has no discretion and must remand 
the claims to obtain the Veteran's complete VA treatment 
records. 

The Board notes that the Veteran's service-connected 
residuals of prostate cancer, status post radical 
prostatectomy, and erectile dysfunction were last evaluated 
in November 2006, over three years ago.  As the claims for 
increased rating must be remanded to obtain VA and private 
treatment records, the Board finds that the Veteran should be 
afforded a contemporaneous VA examination for the purpose of 
ascertaining the current severity of his service-connected 
residuals of prostate cancer, status post radical 
prostatectomy, and erectile dysfunction.  See Weggenmann v. 
Brown, 5 Vet. App. 281, 284 (1993) (when a Veteran claims 
that his condition is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of the veteran's current condition, the VA's duty to assist 
includes providing a new examination).  The Veteran should 
also be afforded a VA skin examination in order to obtain an 
opinion as to whether any current fungal onycholysis is 
related to his active service.  

The Veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

Lastly, service connection for fibrous tumors of the right 
breast was denied in the July 2003 rating decision that is 
the subject of the appeal concerning the other claims.  In a 
September 2003 NOD, the Veteran reported that he completely 
disagreed with the July 2003 rating decision, noted that he 
was going to go to all his private medical providers to get 
independent statements in support of his claim, and indicated 
that he was reasonably certain they will be willing to link 
fibrous tumors to service in Vietnam and his presumed 
exposure to Agent Orange.  The Veteran's representative 
contends that this statement is a NOD and that the RO failed 
to issue a statement of the case (SOC).  See March 20010 
informal hearing presentation.  The Board agrees.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a NOD has been filed with regard to an issue, and 
a SOC has not been issued, the appropriate Board action is to 
remand the issue to the RO for issuance of a SOC.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete treatment records from 
the Lahey Clinic Foundation and Dr. 
Milky, dated from 1975 to September 1984; 
and from Dr. Vincent Laudone, dated since 
October 2004.  Please note the Veteran's 
current address as reported in a March 5, 
2010 correspondence from his 
representative.  Document all efforts 
made in this regard.  

2.  Obtain the Veteran's complete 
treatment records from the Northampton 
VAMC and Springfield OPC.  

3.  Thereafter, schedule the Veteran for 
a VA genitourinary examination in order 
to ascertain the current severity of his 
service-connected residuals of prostate 
cancer, status post radical 
prostatectomy, and erectile dysfunction.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the Veteran's 
service-connected residuals of prostate 
cancer, status post radical 
prostatectomy.  The examiner should 
specifically comment as to the frequency 
of day time and night time voiding; or 
the presence of any obstructed voiding.  
Additionally, the examiner should state 
whether there is urine leakage requiring 
the wearing of absorbent material, and if 
so, how often these materials are changed 
each day.

The examiner should also state whether 
there is any deformity of the penis with 
loss of erectile power.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

4.  Schedule the Veteran for a VA skin 
examination.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

The examiner should provide an opinion as 
to whether it is more likely than not, 
less likely than not, or at least as 
likely as not, that any current skin 
disorder, including  fungal onycholysis, 
is related to any in-service disease, 
event, or injury, including exposure to 
Agent Orange.

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

5.  Provide the Veteran a statement of 
the case with respect to the issue of 
entitlement to service connection for 
fibrous tumors of the right breast.  The 
Veteran should be informed of the actions 
necessary to perfect an appeal on this 
issue.  Thereafter, this issue is to be 
returned to the Board only if an adequate 
and timely substantive appeal is filed.

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  
If the requested report does not include 
an adequate response to the specific 
actions requested, the report must be 
returned for corrective action.

7.  Finally, readjudicate the claim for 
service connection for fungal onycholysis 
and the claims for initial increased 
ratings for residuals of prostate cancer, 
status post radical prostatectomy, and 
erectile dysfunction.  If the decision 
remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

